Citation Nr: 1608133	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  15-12 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for Paget's disease, to include as secondary to Agent Orange or asbestos exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to Agent Orange or asbestos exposure.

3.  Entitlement to service connection for a prostate disability, to include as secondary to Agent Orange or asbestos exposure.

4.  Entitlement to service connection for a bladder disability, to include as secondary to Agent Orange or asbestos exposure.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to Agent Orange or asbestos exposure.

6.  Entitlement to service connection for breathing problems, to include as secondary to Agent Orange or asbestos exposure.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969. 

This appeal is before the Board of Veterans' Appeals (Board) from an August 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The claims on appeal were previously denied in a March 2013 decision of the RO.  However, subsequently, service department records including the Veteran's service personnel records and his ship's deck log books were associated with the claims file, which established that the Veteran served in the Republic of Vietnam during the Vietnam Era, helping to substantiate his previously unsubstantiated assertion of in-service Agent Orange exposure.  Thus, the Board has characterized the issues as they appear on the first page.  See 38 C.F.R. § 3.156(c)(1).  

Following the RO's March 2015 statement of the case (SOC), the Veteran submitted additional evidence; the portion of that evidence pertinent to the appeal consists of VA treatment records dated prior to the March 2015 SOC, and thus the RO is presumed to have reviewed it.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see also 38 U.S.C.A. § 7105(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

None of the Veteran's claimed conditions of Paget's disease, hypertension, a prostate disability, a bladder disability, erectile dysfunction, or breathing problems is the result of in-service Agent Orange or asbestos exposure or is related to service in any other way.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Paget's disease, to include as secondary to Agent Orange or asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for hypertension, to include as secondary to Agent Orange or asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a prostate disability, to include as secondary to Agent Orange or asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for a bladder disability, to include as secondary to Agent Orange or asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for erectile dysfunction, to include as secondary to Agent Orange or asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for breathing problems, to include as secondary to Agent Orange or asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.14, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a July 2011 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided VA examinations in connection with his claims in November 2011 and January 2015.   These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

VA opinions were not obtained regarding whether any of the Veteran's disorders are related to in-service Agent Orange or asbestos exposure.  However, as discussed below, the evidence does not establish a current disability manifested by breathing problems that can be service-connected, indicate that any current disability might be associated with any such exposure, or contain any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as Paget's disease and hypertension, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See, e.g., 68 Fed. Reg. 27630-27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov. 2, 1999).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in his July and November 2010 claims and in multiple written statements submitted thereafter, as well as in his January 2016 testimony before the Board, the Veteran asserts that he has Paget's disease, hypertension, a prostate disability, a bladder disability, erectile dysfunction, and breathing problems as a result of in-service exposure to Agent Orange and/or asbestos.

The Veteran does not contend, and the record does not reflect, that any such claimed disabilities began in service or until years after.  Service treatment records reflect no findings or treatment related to any of his claimed disorders.  On July 1969 examination for separation from service, the Veteran was noted to have a normal clinical evaluation of the extremities and musculoskeletal system, lungs, vascular system, and genitourinary systems, with no medical problems noted except for a left elbow scar; the Veteran's blood pressure was measured at that time to be 114/78.  Thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) are not applicable in this case.

Rather, medical treatment records reflect that the Veteran was first found to have Paget's disease in March 1982 after having had left side pain for a year, and having sclerotic bone consistent with Paget's disease on April 1982 bone biopsy.  He was found to have hypertensive response to exertion on March 2004 treadmill stress test, and treatment for hypertension beginning in the 2000s.  On November 2008 computed tomography (CT) scan of the thorax and pelvis, the Veteran was noted to have had an enlarged prostate, and thereafter was noted to have had problems with erectile dysfunction an elevated prostate-specific antigen (PSA) levels.  

Regarding the Veteran's claims of in-service exposure, his service personnel records reflect that he served on the USS O'Bannon during a period which, according to records including the ship's deck log book, operated on and docked in the Saigon River, an inland waterway of Vietnam, in 1966.  Thus, he is presumed to have been exposed to Agent Orange in service.

Such personnel records, including his DD Form 214 (Report of Transfer or Discharge) reflect that the Veteran had over three years and nine months of foreign or sea service as a water transportation specialist.  He asserts that he was exposed to asbestos while scraping and painting on his ship, and breathing in asbestos that blew out of the ship's stacks.  

However, even assuming that the Veteran was exposed to asbestos in service, there is no competent evidence indicating that any current disability might be related to either in-service Agent Orange exposure or any in-service asbestos exposure.

Initially, none of the Veteran's claimed disorders on appeal are listed under 38 C.F.R. § 3.309(e), and therefore none are presumed to related to Agent Orange exposure.  

While treatment records reflect findings of an enlarged prostate, elevated PSA levels, and, by October 2011, high grade intraepithelial neoplasia, they have never reflected prostate cancer, and screening for prostate cancer has been negative.  On January 2015 VA genitourinary examination, the prostate was significantly enlarged, but smooth and without evidence of nodularity.  It was noted that the Veteran had the bladder disorder of voiding dysfunction, including having to urinate often and obstructive voiding, and that the etiology of such dysfunction was age and significant enlargement of the prostate.  It was also noted that the Veteran had erectile dysfunction, and that the etiology of such dysfunction was also age and significant enlargement of the prostate.  Neither this examination report, nor any other competent and probative evidence, such as a suggestion from a medical professional, indicates that the Veteran's enlarged prostate, or secondary bladder impairment or erectile dysfunction, are in any way related to Agent Orange or asbestos exposure, or related to service in other way.

Likewise, while the record has reflected Paget's disease and hypertension, there is no indication, such as a suggestion by a medical professional or other such competent evidence, that either disorder might be related to Agent Orange or asbestos exposure, or any other service-related disease or event.  

The only evidence that any of the Veteran's claimed conditions might be related to Agent Orange or asbestos exposure, or to service in any other way, is his own bare assertions of such.  However, the Veteran is not competent to make any such complex medical determination, as it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Finally, regarding the Veteran's claim for breathing problems, the record does not reflect any disability for which service connection can be granted.  

The Veteran has pointed to November 2001 VA treatment records reflecting that he reported a history of asbestos exposure, that a 1999 chest X-ray showed no active disease, but that a November 2001 chest X-ray revealed a minimal pleural apical capping and minimal blunting of the right and, to a lesser extent, left costophrenic angles, with the lungs clear.

However treatment records dated from July 2009 to the present, while reflecting numerous medical problems, do not reflect any diagnosed breathing or respiratory disorder, and on November 2011 VA respiratory examination, the Veteran was determined not to now have or ever to have been diagnosed with a respiratory disease, including any interstitial lung disease such as asbestosis.  The Veteran reported having some shortness of breath at times with singing and sternum pain with taking a deep breath, with no wheezing.  It was noted that he was currently on no medications for this, but believed that his shortness of breath was the result of in-service asbestos exposure.  Pulmonary function tests (PFTs) revealed normal pre-bronchodilator results, and chest X-rays revealed no evidence of acute cardiopulmonary disease.  The examiner stated that the Veteran had subjective complaints of shortness of breath with no objective findings, and, based on the chest X-ray results and normal PFT study, there was no lung pathology identified.  Also, on January 2015 VA diabetes examination, it was noted that there was a normal gross inspection of the chest and lungs, with no evidence of tenderness, symmetric breath sound, no rhonchi, rales or wheezes, and expiratory phase within normal limits.

The Board notes the Veteran's subjective complaints of shortness of breath; in a February 2012 statement he reported breathing problems that made his chest feel like a house was sitting on it with physical exercise, and he reported "shortness of breath" in January 2014.  However, the determination of whether the Veteran has an actual medical disorder or clinically ascertainable disability manifested by breathing problems is one that is medical in nature, and requires medical expertise to make.  Therefore, the Veteran is not competent to diagnose any such disorder.  Moreover, the Board notes that the Veteran is currently service-connected for coronary artery disease, for which he is rated 30 percent under Diagnostic Code 7005, which contemplates dyspnea (difficulty breathing or shortness of breath), fatigue, angina (chest pain), dizziness, or syncope with a certain level of exertion.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  Thus, the Veteran is currently compensated for difficulty breathing or chest pain with exertion, and a separate rating for the same symptoms would not be warranted.  See 38 C.F.R. § 4.14; Brady v. Brown, 4 Vet. App. 203, 206 (1993); see Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Thus, the weight of the evidence reflects that the Veteran did not have any clinically ascertainable disability manifested by breathing problems at the time of his July 2010 claim for benefits, and has not had one at any time since.  Therefore, there can be no valid service connection claim for such disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Therefore, the evidence weighs against a finding that Paget's disease, hypertension, a prostate disability, a bladder disability, erectile dysfunction, or breathing problems is the result of in-service Agent Orange or asbestos exposure or is related to service in any other way.  Accordingly, service connection for these claimed conditions must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  


ORDER

Service connection for Paget's disease, to include as secondary to Agent Orange or asbestos exposure, is denied.

Service connection for hypertension, to include as secondary to Agent Orange or asbestos exposure, is denied.

Service connection for a prostate disability, to include as secondary to Agent Orange or asbestos exposure, is denied.

Service connection for a bladder disability, to include as secondary to Agent Orange or asbestos exposure, is denied.

Service connection for erectile dysfunction, to include as secondary to Agent Orange or asbestos exposure, is denied.

Service connection for breathing problems, to include as secondary to Agent Orange or asbestos exposure, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


